     Case 2:13-cv-00234-MLCF-JVM Document 174 Filed 07/03/19 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF LOUISIANA

 MARKLE INTERESTS, LLC
                                                    Civil Action No. 13-cv-234
        Plaintiff,                                     c/w 13-cv-362 and 13-cv-413

        v.                                          Pertains to ALL CASES

 UNITED STATES FISH AND WILDLIFE                    Section F
 SERVICE, ET AL.                                    Judge Martin L.C. Feldman

        Defendants.



                                     CONSENT DECREE

       This Consent Decree is entered into by and between Markle Interests, LLC, Weyerhaeuser

Company, P&F Lumber Company 2000, LLC, St. Tammany Land Company, LLC, PF Monroe

Properties, LLC, (collectively, “Plaintiffs”), U.S. Fish and Wildlife Service (“Service”), U.S.

Department of the Interior, Margaret Everson, in her official capacity as Principal Deputy Director

Exercising the Authority of the Director of the Service, and David Bernhardt, in his official

capacity as Secretary of the Interior (“Federal Defendants”), and the Center for Biological

Diversity and Gulf Restoration Network (“Defendant-Intervenors”) who, by and through their

undersigned counsel, state as follows:

       WHEREAS, on June 12, 2012, the Service designated critical habitat for the dusky gopher

frog (Rana sevosa) under Section 4(b)(3)(A) of the Endangered Species Act (“ESA”), 16 U.S.C.

§ 1533(a)(3)(A), 77 Fed. Reg. 35,118 (June 12, 2012);

       WHEREAS, Plaintiffs challenged the designation of Unit 1 in Louisiana in three lawsuits

consolidated before the District Court for the Eastern District of Louisiana under Civil Action No.

13-cv-234;
     Case 2:13-cv-00234-MLCF-JVM Document 174 Filed 07/03/19 Page 2 of 8



       WHEREAS, on August 22, 2014, the District Court entered summary judgment for the

Federal Defendants and upheld the critical habitat designation;

       WHEREAS, Plaintiffs appealed the District Court’s decision to the United States Court of

Appeals for the Fifth Circuit;

       WHEREAS, on June 30, 2016, the Court of Appeals affirmed the District Court’s decision

with Judge Owen dissenting;

       WHEREAS, Plaintiffs’ request for rehearing en banc was denied with six judges

dissenting;

       WHEREAS, on July 11, 2017, Weyerhaeuser filed a petition for a writ of certiorari, which

was granted on January 22, 2018;

       WHEREAS, on July 12, 2017, Markle Interests, P&F Lumber, and PF Monroe Properties

filed a petition for a writ of certiorari, which was granted on December 3, 2018;

       WHEREAS, on November 27, 2018, the United States Supreme Court vacated the

judgment of the Court of Appeals for the Fifth Circuit and remanded the case for further

proceedings. Specifically, the Supreme Court concluded that the Court of Appeals had “no

occasion to interpret the term ‘habitat’ in [ESA] Section 4(a)(3)(A)(i) or assess the Service’s

administrative findings regarding Unit 1.” Weyerhaeuser Co. v. U.S. Fish & Wildlife Serv., 139 S.

Ct. 361, 369 (2018). Accordingly, the Supreme Court vacated the judgment below and remanded

to the Court of Appeals “to consider these questions in the first instance.” Id. Additionally, the

Supreme Court remanded to the Court of Appeals to consider “whether the Service’s assessment

of the costs and benefits of designation was flawed in a way that rendered the resulting decision

not to exclude Unit 1 arbitrary, capricious, or an abuse of discretion.” Id. at 372;
     Case 2:13-cv-00234-MLCF-JVM Document 174 Filed 07/03/19 Page 3 of 8



        WHEREAS, on April 2, 2019, the Court of Appeals remanded to the District Court for

further proceedings, including any determination as to the appropriateness of a remand to the

Service;

        WHEREAS, the parties, by and through their authorized representatives, and without any

admission or final adjudication of the issues of fact or law with respect to Plaintiffs’ claims, have

reached a settlement that they consider to be a just, fair, adequate, and equitable resolution of all

disputes set forth in Plaintiffs’ respective complaints;

        WHEREAS, in light of the U.S. Supreme Court’s November 27, 2018 remand order, the

parties agree that the Court should enter an order vacating the designation of Unit 1 under Section

4(b)(3)(A) of the ESA, 16 U.S.C. § 1533(a)(3)(A) in the June 12, 2012 Final Rule as critical habitat

for the dusky gopher frog, 77 Fed. Reg. 35, 118 (June 12, 2012), and dismissing with prejudice all

of Plaintiffs’ claims;

        WHEREAS, the Court, by entering this Consent Decree, finds that this Consent Decree is

lawful, as well as fair and reasonable;

        NOW, THEREFORE, without trial or determination of any issue of fact or law, and upon

the consent of the Parties, it is hereby ORDERED, ADJUDGED, and DECREED that:

    1. The Court hereby vacates the designation of Unit 1 of the Final Rule designating critical

        habitat for the dusky gopher frog, 77 Fed. Reg. 35,118 (June 12, 2012). The remainder of

        critical habitat designated in the June 2012 Rule is unaffected by this vacatur and remains

        in place pursuant to that Rule.

    2. All counts of Plaintiffs’ respective complaints filed in the three consolidated cases, 13-cv-

        234, 13-cv-362, and 13-cv-413, are dismissed with prejudice.
 Case 2:13-cv-00234-MLCF-JVM Document 174 Filed 07/03/19 Page 4 of 8



3. No part of this Consent Decree shall have precedential value in any litigation or in

   representations before any court or forum or in any public setting other than as it relates to

   the June 12, 2012 Final Rule and the vacating of the designation of Unit 1 as set forth

   herein. No party shall use this Consent Decree, or the Court’s entry of judgment, as relevant

   evidence in any future proceeding, whether for issue or claim preclusion or any other

   purpose, unless it is in future litigation arising from the June 12, 2012 Final Rule and the

   vacating of the designation of Unit 1 as set forth herein. Neither this Consent Decree nor

   the dismissal of the Plaintiffs’ claims in these consolidated lawsuits will preclude anyone

   from raising the same or similar claims in a future suit involving the Federal Defendants in

   the event that, following vacatur, any of the Federal Defendants re-designate or fail to re-

   designate any portion of Unit 1 as critical habitat for the dusky gopher frog, including

   without limitation the Federal Defendants’ use in a subsequent designation of any portion

   of the record in the rulemaking challenged in these consolidated lawsuits.

4. No provision of this Consent Decree shall be interpreted as, or constitute, a commitment

   or requirement that Federal Defendants take action in contravention of the ESA, the

   Administrative Procedure Act, or any other law or regulation, either substantive or

   procedural.

5. The parties agree that this Consent Decree was negotiated in good faith and that this

   Consent Decree constitutes a settlement of claims that were disputed by the parties. By

   entering into this Consent Decree none of the parties waives or relinquishes any legal

   rights, claims or defenses it may have that are not specifically and explicitly waived or

   relinquished herein.
    Case 2:13-cv-00234-MLCF-JVM Document 174 Filed 07/03/19 Page 5 of 8



   6. The terms of this Consent Decree constitute the entire agreement of the parties, and no

      statement, agreement, or understanding, oral or written, which is not contained herein, shall

      be recognized or enforced. Except as may be expressly stated herein, this Consent Decree

      supersedes all prior agreements, negotiations, and discussions between the parties with

      respect to the subject matter addressed herein.

   7. The undersigned representatives of each party certify that they are fully authorized by the

      party or parties they represent to bind that party or those parties to the terms of this Consent

      Decree.


SO ORDERED this 3rd day of July, 2019.



                                                     ____________________________
                                                     HON. MARTIN L.C. FELDMAN
                                                     United States District Judge
 Case 2:13-cv-00234-MLCF-JVM Document 174 Filed 07/03/19 Page 6 of 8



SO AGREED:

                               /s/ Richard C. Stanley
                               Richard C. Stanley, 8487
                                 rcs@stanleyreuter.com
                               Kathryn W. Munson, 35933
                                 kwm@stanleyreuter.com
                               Matthew J. Paul, 37004
                                 mjp@stanleyreuter.com
                               STANLEY, REUTER, ROSS, THORNTON
                                & ALFORD, LLC
                               909 Poydras Street, Suite 2500
                               New Orleans, Louisiana 70112
                               Telephone:     (504) 523-1580
                               Facsimile:     (504) 524-0069

                               James R. Johnston, Pro Hac Vice
                                 jim.johnston@weyerhaeuser.com
                               Zachary R. Hiatt, Pro Hac Vice
                                 zach.hiatt@weyerhaeuser.com
                               WEYERHAEUSER COMPANY
                               220 Occidental Ave. S.
                               Seattle, WA 98104
                               Telephone:    (206) 539-4361
                               Facsimile:    (253) 928-2255

                               Timothy S. Bishop, Pro Hac Vice
                                tbishop@mayerbrown.com
                               Brett E. Legner, Pro Hac Vice
                                blegner@mayerbrown.com
                               Jed W. Glickstein, Pro Hac Vice
                                jglickstein@mayerbrown.com
                               MAYER BROWN LLP
                               71 South Wacker Drive
                               Chicago, Illinois 60606
                               Telephone:     (312) 782-0600
                               Facsimile:     (312) 706 8607

                               Attorneys for Plaintiff,
                               Weyerhaeuser Company
Case 2:13-cv-00234-MLCF-JVM Document 174 Filed 07/03/19 Page 7 of 8



                               /s/ Mark Miller
                              MARK MILLER, Pro Hac Vice
                              CHRISTINA MARTIN, Pro Hac Vice
                              Pacific Legal Foundation
                              4440 PGA Blvd., Suite 307
                              Palm Beach Gardens, FL 33410
                              Telephone: (561) 691-5000
                              Email: MMiller@pacificlegal.org
                              Email : CMartin@pacificlegal.org

                              /s/ Edward B. Poitevent, II
                              EDWARD B. POITEVENT, II
                              Stone Pigman Walther
                              Wittmann L.L.C.
                              909 Poydras Street
                              Suite 3150
                              New Orleans, LA 70112
                              Telephone: (504) 581-3200
                              Email: epoitevent@stonepigman.com

                              Attorneys for Plaintiffs, Markle Interests, LLC, P&F
                              Lumber Company 2000, LLC, and PF Monroe
                              Properties, LLC


                              /s/ Andrew J. Harrison, Jr.
                              Andrew J. Harrison, Jr., 20463
                              Madeline Ahlgren Melanson, 31009
                              Harrison Law, LLC
                              One American Place, Suite 820
                              Baton Rouge, LA 70825
                              Telephone: (225) 388-0065
                              Facsimile: (225) 388-0501

                              Louis Buatt, 19503
                              Liskow & Lewis, APLC
                              Hancock Whitney Center
                              701 Poydras St., Suite 5000
                              New Orleans, LA 70139
                              Telephone: (504) 581-7979
                              Facsimile: (504) 556-4120

                              Attorneys for Plaintiff St. Tammany Land Company,
                              LLC
Case 2:13-cv-00234-MLCF-JVM Document 174 Filed 07/03/19 Page 8 of 8




                              /s/ Collette Adkins
                              Collette Adkins, Pro Hac Vice
                               cadkins@biologicaldiversity.org
                              Center for Biological Diversity
                              P.O. Box 595
                              Circle Pines, MN 55014-0595
                              Telephone: 651-955-3821

                              Attorney for Defendant-Intervenors


                              JEAN E. WILLIAMS, Deputy Assistant Attorney
                              General
                              SETH M. BARSKY, Section Chief
                              MEREDITH L. FLAX, Assistant Section Chief

                               /s/ Mary Hollingsworth
                              MARY HOLLINGSWORTH, Senior Trial Attorney
                              United States Department of Justice
                              Environment & Natural Resources Division
                              Wildlife & Marine Resources Section
                              999 18th Street
                              South Terrace, Suite 370
                              Denver, CO 80202
                              Telephone: 303-844-1898
                              Email: mary.hollingsworth@usdoj.gov

                              OF COUNSEL:
                              Michael Stevens
                              U.S. Department of the Interior
                              Office of the Regional Solicitor
                              75 Spring Street, S.W.
                              Suite 304
                              Atlanta, Georgia 30303

                              Attorneys for Federal Defendants
